                                            Case 3:19-cv-01978-SI Document 53 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN F. ROGERS,                                    Case No.19-cv-01978-SI
                                                        Plaintiff,
                                   8
                                                                                             JUDGMENT
                                                  v.
                                   9

                                  10     FEDERAL HOME LOAN BANK OF SAN
                                         FRANCISCO,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 26, 2020, the Court granted defendant's motion for summary judgment. Pursuant

                                  14   to Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in favor of defendant

                                  15   and against plaintiff. The Clerk of Court shall close the file in this matter.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18
                                  19   Dated: May 26, 2020

                                  20                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
